
	

113 HR 4419 IH: Sage-Grouse and Endangered Species Conservation and Protection Act
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4419
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2014
			Mr. Amodei introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Endangered Species Act of 1973 to require periodic review of listings of endangered
			 species and threatened species under that Act, to support protection and
			 conservation measures for endangered or threatened species under that Act
			 and to alleviate the need to list a species as an endangered or threatened
			 species, to convey small parcels of National Forest System land and
			 Department of the Interior land to generate revenues for such protection
			 and conservation measures, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Sage-Grouse and Endangered Species Conservation and Protection Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Listing of Endangered Species and Threatened Species
					Sec. 101. Best scientific and commercial data available.
					Sec. 102. Consideration of petitions to list species.
					Sec. 103. Limitation on treatment of species as endangered or threatened in States where majority
			 of lands are Federal.
					Title II—Species Protection and Conservation Measures
					Sec. 201. Definitions.
					Sec. 202. Protection and conservation measures to alleviate threats to endangered or threatened
			 species and to prevent additional listings.
					Sec. 203. Federal/State Endangered Species Councils.
					Sec. 204. Funding requirements.
					Sec. 205. Categorical exclusion and other exceptions.
					Title III—Small Lands Tracts Conveyances To Support Species Protection and Conservation Measures
					Sec. 301. Purpose.
					Sec. 302. Definitions.
					Sec. 303. Selection of parcels for conveyance.
					Sec. 304. Conveyance process.
					Sec. 305. Consideration.
					Sec. 306. Distribution of proceeds.
					Sec. 307. Payment of costs of conveyance.
					Sec. 308. Time for conveyance.
					Sec. 309. Categorical exclusion.
					Sec. 310. Additional authority.
					Title IV—Reviews of Status of Listed Species
					Sec. 401. Periodic 5-year status reviews of listed species.
					Title V—Private Property and Fifth Amendment Takings
					Sec. 501. Designation of critical habitat deemed a taking for which compensation is required.
					Sec. 502. Relation to Payments in Lieu of Taxes (PILT) program.
					Title VI—Reporting Requirements
					Sec. 601. Annual report.
				
			2.FindingsCongress makes the following findings:
			(1)The West has experienced record fire activity over the past 15 years, in terms of size, frequency,
			 and intensity. In 1999, nearly 1.7 million acres of the Great Basin burned
			 in just a week. In 2006, ten million acres across the West burned. In
			 2007, more than nine million acres burned.
			(2)Much of this fire activity occurred outside of the forested areas in the dry sagebrush plains
			 parched by years of drought and dominated by highly flammable, invasive
			 cheatgrass. Often driven by fierce winds, these rangeland fires raced
			 across the low-growing vegetation, burning hundreds of thousands of square
			 miles before the fires could be contained.
			(3)Historically, sagebrush survived less intense wildfires that occurred infrequently, and the native
			 grasses re-sprouted. But fire cycles have intensified and native plan
			 communities cannot compete with cheatgrass, which spreads rapidly after a
			 wildfire.
			(4)The United States Fish and Wildlife Service considers wildland fire one of the most serious threats
			 to sage-grouse habitat, and the Bureau of Land Management states wildfires
			 are a leading cause of sagebrush habitat loss.
			(5)In 2005, the United States Fish and Wildlife Service identified and charted the threats to the
			 greater sage-grouse and their habitat in the West. According to its
			 review, wildfire has a relative rank of 84 percent of the threat, and
			 invasive species has a relative rank of 91 percent of the threat.
			(6)In 2012, 1.2 percent of the Greater Sage-Grouse’s preliminary general habitat and 2.7 percent of
			 the species’ preliminary priority habitat was burned. Over 84 percent of
			 sage-grouse habitat in Nevada is located on federally-managed land.”
			(7)The United States Fish and Wildlife has determined that overgrazing by wild horses and burros is a
			 threat to sage-grouse habitat.
			(8)The Sage-Grouse National Technical Team report produced December 21, 2011, states that wild horses
			 and burros have the potential to impact habitats used by sage-grouse by
			 reducing grass, shrub, and forb cover and increasing unpalatable forbs and
			 exotic plans including cheatgrass. Effects of wild equids on habitats may
			 be especially pronounced during periods of drought or vegetation stress.
			 Wild equids have different grazing patterns than domestic livestock, thus
			 increasing the magnitude of grazing across the entire landscape.
			(9)On February 28, 2013, the Bureau of Land Management estimated there were 20,195 wild free-roaming
			 horses and burros in Nevada. Nevada has more wild free-roaming horses than
			 the States of Arizona, California, Colorado, Idaho, Montana, New Mexico,
			 Oregon, Utah, and Wyoming combined.
			(10)The Bureau of Land Management has determined that the appropriate management level for wild horses
			 and burros in Nevada for fiscal year 2013 was 12,789, but, because wild
			 horses and burros have virtually no predators, their herd sizes can double
			 approximately every four years.
			IListing of Endangered Species and Threatened Species
			101.Best scientific and commercial data available
				(a)DefinitionSection 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532) is amended by inserting after
			 paragraph (1) the following:
					
						(1a)The term best scientific and economic data available—
							(A)means such data as available at the time the data is used; and
							(B)includes an analysis of the costs and benefits of the matter under consideration..
				(b)Public availabilitySection 13 of the Endangered Species Act of 1973 (relating to amendments to current law that have
			 executed) is amended to read as follows:
					
						13.Availability of best scientific and economic dataIn each case in which the Secretary is required by this Act to use the best scientific and economic
			 data available, the Secretary shall make such data available to the
			 public..
				102.Consideration of petitions to list species
				(a)Extension of time periods for considerationSection 4(b)(3) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(3)) is amended—
					(1)in subparagraph (A), by striking 90 days and inserting 5 years; and
					(2)in subparagraph (B), by striking 12 months after receiving a petition that is found under subparagraph (A) to present and inserting 5 years after finding under subparagraph (A) that a petition presents.
					(b)Action after finding on petitionSection 4(b) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)) is amended—
					(1)in paragraph (3)—
						(A)in subparagraph (B)(ii), by inserting (except as provided in paragraph (5)(F)) after promptly; and
						(B)by adding at the end the following:
							
								(E)
									(i)If the Secretary finds under subparagraph (B)(i) that adding a species to a list published under
			 subsection (c) is not warranted, the Secretary shall not consider any
			 petition to add the species to either of the lists published under
			 subsection (c) before the end of the 10-year period beginning on the date
			 of the date of such finding.
									(ii)If the Secretary finds under subparagraph (B)(iii) that adding a species to a list published under
			 subsection (c) is warranted, the Secretary shall make publicly available
			 an analysis of the costs and benefits of listing the species.
									; and
						(2)in paragraph (5)—
						(A)by adding and after the semicolon at the end of subparagraph (D), and by striking the period at the end of
			 subparagraph (E) and inserting ; and; and
						(B)by adding at the end the following:
							
								(F)in the case of a finding under paragraph (3)(B)(ii) that adding a species to a list published under
			 subsection (c) is warranted, the Secretary—
									(i)shall make such finding, separately, with respect to each State in which the species is believed to
			 occur, taking into consideration—
										(I)regional variation in habitat and ecosystems; and
										(II)that State’s conservation plan for the species;
										(ii)notwithstanding paragraph (3)(B)(ii)—
										(I)shall promptly publish such finding; and
										(II)shall promptly publish general notice and the complete text of the analysis of costs and benefits
			 required by this Act for the action and of a proposed regulation to
			 implement such action by not later than 10 years after publication of such
			 finding;
										(iii)shall provide a period of 12 months for the submission of public comments on the findings of the
			 proposed regulation and the analysis of costs and benefits required by
			 this Act;
									(iv)shall promptly provide notice of the findings of the proposed regulation, of the identity of the
			 person that submitted the petition, and of the period for the submission
			 of public comments under clause (iii), to—
										(I)each person that owns land or water on which the species is believed to occur; and
										(II)the Governor and wildlife department of each State, the legislative body of each county, the
			 chairperson of each Indian tribe with tribal lands, the mayors or city
			 manager of each city, and the holder of each permit for the conduct of
			 activity on Federal land, in or on which the species is believed to occur;
			 and
										(v)if the proposed regulation is withdrawn, may not consider any petition to add the species to such a
			 list before the end of the 10-year period beginning on the date of such
			 withdrawal..
						103.Limitation on treatment of species as endangered or threatened in States where majority of lands
			 are FederalSection 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)) is amended by adding at the
			 end the following:
				
					(3)Notwithstanding any other provision of this Act, the Secretary may not add to a list under this
			 subsection a population of a species in a State in which the majority of
			 lands are managed by the Federal Government, unless the head of each
			 Federal agency with administrative jurisdiction over any of such lands
			 provides to the State—
						(A)detailed information regarding land management and conservation initiatives of the agency in the
			 State to protect the habitat and the critical habitat of the species,
			 including—
							(i)the amounts that have been expended, are planned to be expended, and are available for expenditure
			 for each such initiative;
							(ii)the location and a summary of each such initiative; and
							(iii)information regarding such initiatives to address the threats to such species, including threats
			 from wildfire, invasive species encroachment, and other predator species;
							(B)a copy of the agency’s appropriations request and justification of appropriations request for each
			 of the preceding 5 fiscal years, specifically as it relates to efforts to
			 address threats to such species;
						(C)a proposed plan for conservation of habitat of such species, with a clearly stated goals, that—
							(i)includes adequate regulatory mechanisms, and identifies sufficient resources, to accomplish habitat
			 conservation;
							(ii)a robust monitoring strategy to ensure the proposed plan is successfully conserving the species and
			 its habitat;
							(iii)incorporates a strong adaptive management component to deal with uncertainties and unforeseen
			 circumstances that may require action;
							(iv)clearly articulates how the Federal conservation planning efforts mesh with the State’s
			 conservation actions and best directs such efforts; and
							(v)describes in detail on how threats to the species from other species will be reduced; and
							(D)detailed information regarding—
							(i)how previous action of the Federal Government is reducing such threats from other species in
			 habitat and critical habitat areas, including threats from predators,
			 feral horses, burros, and ravens; and
							(ii)the removal of such other species from habitat and critical habitat areas and herd management
			 areas.
							.
			IISpecies Protection and Conservation Measures
			201.DefinitionsIn this title:
				(1)CouncilThe term Council means the Federal/State Endangered Species Council established for a State.
				(2)National forest system landThe term National Forest System lands refers to the federally owned lands within the National Forest System, as described in section
			 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974
			 (16 U.S.C. 1609(a)).
				(3)Public landThe term public lands has the meaning given that term in section 103(e) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1702(e)).
				(4)Secretary concernedThe term Secretary concerned means—
					(A)the Secretary of Agriculture, with respect to National Forest System lands; and
					(B)the Secretary of the Interior, with respect to public lands.
					(5)ThreatThe term threat means those threats to an endangered or threatened species or a species being considered for
			 listing as an endangered or threatened species under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) arising from wildfire,
			 inadequate post-fire restoration, displacement of habitat by invasive
			 plant species, other habitat encroachments, over-grazing by wild horses
			 and burros, and predation (including by predators protected by the
			 Migratory Bird Treaty Act (16 U.S.C. 703 et seq.)).
				202.Protection and conservation measures to alleviate threats to endangered or threatened species and
			 to prevent additional listings
				(a)Efforts on public lands and National Forest System landsThe Secretary concerned shall conduct management activities, conservation programs, and pilot
			 projects for public lands and National Forest System lands to address
			 threats to—
					(1)the habitat and viability of endangered or threatened species under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.); and
					(2)the habitat and viability of other species to alleviate the need to list a species as an endangered
			 or threatened species under the Endangered Species Act of 1973.
					(b)Efforts on Other landsThe Secretary concerned may also support efforts by another Federal agency, a State, a political
			 subdivision of a State, an Indian tribe, or a private entity to address
			 threats to an endangered or threatened species or to protect and conserve
			 another species to alleviate the need to list a species as an endangered
			 or threatened species.
				(c)Authorized activitiesAuthorized management activities, conservation programs, and pilot projects conducted under this
			 section may involve any of the following:
					(1)Fire suppression, pre-treatment, fuels management, and fuel breaks.
					(2)Invasive species control and response to encroachment of endangered or threatened species or
			 species considered for listing by other native species, including
			 experimental biochemical controls for invasive species.
					(3)Habitat restoration.
					(4)Wild horses and burros fertility control, adoption, and other non-slaughter management.
					(5)Predator control.
					(6)Rapid eco-regional assessment.
					(7)Controlled burns.
					(8)Re-seeding and native seed purchasing and storage.
					(9)Green stripping.
					(10)Targeted grazing to reduce fuels and invasive species, including targeted grazing of invasive
			 species and fuels in additional months and increasing the issuance of
			 grazing permits for targeted grazing.
					203.Federal/State Endangered Species Councils
				(a)Councils requiredThe Secretary of Agriculture and the Secretary of the Interior shall carry out this title in a
			 State in consultation with a Federal/State Endangered Species Council
			 consisting of representatives of the Secretaries concerned and the
			 Governor of the State and representatives of affected political
			 subdivisions of the State.
				(b)Council roleThe Council for a State shall assist the Secretary concerned to prioritize habitat conservation
			 efforts, determine habitat land designations, and select management
			 activities, conservation programs, and pilot projects under this title.
				204.Funding requirements
				(a)Priority for on-the-Ground effortsOf the funds made available to carry out this title for a fiscal year, including funds made
			 available to Councils under section 306, at least 75 percent shall be used
			 for management activities, conservation programs, and pilot projects under
			 this title.
				(b)Administrative costsNot more than 25 percent of the funds made available to carry out this title for a fiscal year may
			 be used for planning and administrative purposes.
				(c)Acceptance of in-Kind contributionsThe Secretary concerned may accept contributions in money, services, materials, or otherwise, to
			 support efforts under this title.
				205.Categorical exclusion and other exceptionsA management activity, conservation program, or pilot project to be conducted on a parcel of public
			 lands or National Forest System lands consisting of 10,000 acres or less
			 and directly related to threats to an endangered or threatened species or
			 to another species considered for listing as an endangered or threatened
			 species shall be—
				(1)categorically excluded from the requirements relating to environmental assessments or environmental
			 impact statements under section 1508.4 of title 40, Code of Federal
			 Regulations; and
				(2)exempt from the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.) and any
			 other requirement relating to the survey, identification, or disruption of
			 archeological or cultural resources on public lands or National Forest
			 System lands.
				IIISmall Lands Tracts Conveyances To Support Species Protection and Conservation Measures
			301.PurposeIt is the purpose of this title to require the sale of small parcels of National Forest System land
			 and small parcels of public lands and other lands administered by the
			 Secretary of the Interior to generate revenues to fund the species
			 protection and conservation measures authorized by title II.
			302.DefinitionsIn this title:
				(1)Adjacent landholderThe term adjacent landholder means any holder of non-Federal land (including a holder that is a State, county, or local
			 government or any agency thereof, or an Indian tribe) that shares one or
			 more boundaries with an eligible Federal lands parcel and who makes a
			 request to purchase an eligible Federal lands parcel.
				(2)Eligible Federal lands parcelSubject to the exclusions specified in section 303(c), the term eligible Federal lands parcel means a parcel of Federal lands that—
					(A)shares one or more boundaries with non-Federal land;
					(B)is located within the boundaries of an incorporated or unincorporated area with a population of at
			 least 500 residents; and
					(C)is not subject to existing rights held by a non-Federal entity.
					(3)Exceptional resourceThe term exceptional resource means a resource of scientific, historic, cultural, or recreational value on a parcel of Federal
			 lands that would otherwise satisfy the definition of eligible Federal
			 lands parcel, but that the Secretary concerned determines, on the record
			 and after an opportunity for a hearing—
					(A)is documented by a Federal, State, or local governmental authority; and
					(B)requires extraordinary conservation and protection to maintain the resource for the benefit of the
			 public.
					(4)Federal landsThe term Federal lands means—
					(A)National Forest System land; and
					(B)public lands and other lands administered by the Secretary of the Interior through the Bureau of
			 Land Management, the Bureau of Reclamation, or the United States Fish and
			 Wildlife Service.
					(5)Indian tribeThe term Indian tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act
			 of 1994 (25 U.S.C. 479a).
				(6)National forest system landThe term National Forest System land means land within the National Forest System, as defined in section 11(a) of the Forest and
			 Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)),
			 including the National Grasslands and land utilization projects designated
			 as National Grasslands administered pursuant to the Act of July 22, 1937
			 (7 U.S.C. 1010–1012).
				(7)Public landsThe term public lands has the meaning given that term in section 103(e) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1702(e)).
				(8)Secretary concernedThe term Secretary concerned means—
					(A)the Secretary of Agriculture, with respect to National Forest System land; and
					(B)the Secretary of the Interior, with respect to public lands and other lands administered by the
			 Secretary of the Interior through the Bureau of Land Management, the
			 Bureau of Reclamation, or the United States Fish and Wildlife Service.
					303.Selection of parcels for conveyance
				(a)Selection methods
					(1)Two selection methodsThe Secretary concerned shall select an eligible Federal lands parcel for conveyance under this
			 section—
						(A)in response to a request submitted by an adjacent landholder or other prospective purchaser; or
						(B)upon the recommendation of the official of the Federal agency exercising immediate administration
			 over the parcel.
						(2)Public requests
						(A)Process requiredThe Secretary concerned shall create a process by which an adjacent landholder or other prospective
			 purchaser may request the selection of a Federal lands parcel for
			 conveyance under this title.
						(B)GuidelinesTo the maximum extent practicable, the process shall be consistent with other public purchase
			 request processes used by the Secretary concerned to convey Federal land
			 under their respective statutory and regulatory authority.
						(3)Public accessibilityThe selection process shall be open to the public and available on the internet.
					(4)Review of selection requestWhen a prospective buyer or an official referred to in paragraph (1)(B) submits a request or
			 recommendation for the selection of a Federal lands parcel for conveyance
			 under this title, the Secretary concerned shall review the parcel and
			 determine, within 30 days after receipt of the request, whether the parcel
			 in fact satisfies the definition of eligible Federal lands parcel for
			 conveyance under this title.
					(5)Effect of rejection of selection requestIf the Secretary concerned determines that all or a portion of a Federal lands parcel covered by a
			 request or recommendation under paragraph (1) fails to satisfy the
			 definition of eligible Federal lands parcel, the Secretary concerned shall
			 provide—
						(A)a written explanation of the reasons for the rejection, which specifies—
							(i)which of the elements of the definition of eligible Federal lands parcel the parcel fails to
			 satisfy and how and why the parcel fails to satisfy that element;
							(ii)how the continued administration of the parcel by the Secretary concerned would impact the parcel
			 and surrounding economy; and
							(iii)why the Federal Government needs to maintain ownership of the parcel and would be the best land
			 ownership steward of the parcel; and
							(B)an opportunity to appeal the determination.
						(6)DeadlineThe selection process shall be available to the public within 90 days of the date of the enactment
			 of this Act.
					(b)Parcel and acreage limitations
					(1)AcreageAn eligible Federal lands parcel conveyed under this section may not exceed 160 acres unless a
			 request for additional acreage is specifically approved by the Secretary
			 concerned.
					(2)Number of parcelsA purchaser may only acquire one eligible Federal lands parcel under this section per year, except
			 that, if the parcel is less than 160 acres in size, the purchaser may
			 acquire additional eligible Federal lands parcels during that year so long
			 as the total acreage acquired does not exceed 160 acres, unless a request
			 for additional acreage was approved by the Secretary concerned under
			 paragraph (1).
					(c)Exclusion of certain Federal landsThe following Federal lands may not be conveyed under the authority of this title:
					(1)Federal lands containing an exceptional resource.
					(2)Federal lands that are habitat for an endangered species or a threatened species determined under
			 section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533).
					(3)A national monument.
					(4)An area of critical environmental concern.
					(5)A national conservation area.
					(6)A national riparian conservation area.
					(7)A national recreation area.
					(8)A national scenic area.
					(9)A research natural area.
					(10)A national outstanding natural area.
					(11)A national natural landmark.
					(12)A wilderness area.
					(13)A wilderness study area.
					(14)A unit of the national wild and scenic rivers system.
					(15)A unit of the national system of trails.
					(16)Land held in trust by the United States for the benefit of any Indian tribe.
					304.Conveyance process
				(a)Public noticeThe Secretary concerned shall provide public notice of the availability of an eligible Federal
			 lands parcel. The notice shall state that the parcel satisfies the
			 definition of eligible Federal lands parcel for conveyance.
				(b)Effect of multiple offersIf multiple prospective buyers request to purchase an eligible public lands parcel, the sale of the
			 eligible public lands parcel under this title shall be conducted using
			 competitive bidding procedures established under section 203(f) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713(f)).
				(c)Rejection of offersThe Secretary concerned may reject any offer made under this section that does not offer the
			 minimum consideration required by section 305. A prospective purchaser
			 shall be given an opportunity to appeal the rejection.
				(d)Compliance with local planning and zoningAs a condition of the conveyance of an eligible public lands parcel under this title, the Secretary
			 concerned shall require the purchaser of the parcel to agree to comply
			 with all local land use ordinances and any master zoning plan applicable
			 to the parcel or the adjacent non-Federal land.
				(e)Form of conveyanceWhen an eligible Federal lands parcel is to be sold under this title, the Secretary concerned shall
			 convey, by quitclaim deed, all right, title, and interest, including the
			 mineral estate, of the United States in and to the parcel.
				305.Consideration
				(a)Fair market valueAs consideration for the sale of an eligible Federal lands parcel under this title, the Secretary
			 concerned shall require a cash payment in an amount that is equal to not
			 less than the fair market value of the parcel, including the mineral
			 estate.
				(b)AppraisalThe fair market value of an eligible Federal lands parcel shall be established by an appraisal
			 submitted by the prospective purchaser, unless the Secretary concerned
			 rejects such appraisal within 45 days after submission. In the case of the
			 rejection of the appraisal, the Secretary concerned shall cause another
			 appraisal to be conducted, within 30 days, in accordance with the
			 regulations regarding appraisals issued under section 206(f) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(f)).
				306.Distribution of proceeds
				(a)Establishment of fundThe Secretary of the Treasury shall establish in the Treasury of the United States a special fund
			 to provide for the collection and distribution of consideration received
			 under section 305.
				(b)CollectionFunds collected from the conveyance of an eligible Federal lands parcel under this section shall be
			 deposited into the Treasury fund created under subsection (a).
				(c)DistributionFunds deposited into the Treasury fund created under subsection (a) shall be distributed annually
			 only to those States in which the Federal government owns more than 33
			 percent of the land area. The amount each of such States receives shall be
			 determined in accordance with the distribution formula provided in
			 subsection (d).
				(d)Calculation of distributionFrom amounts deposited into the Treasury fund created under subsection (a)—
					(1)75 percent of the amount collected from a conveyance shall be distributed to the Federal/State
			 Endangered Species Council of the State in which the conveyance took
			 place; and
					(2)the remaining 25 percent shall be distributed equally between the remaining States identified under
			 subsection (c).
					(e)Use of fundsAs a condition of receipt of funds under this section, a State receiving such funds shall agree to
			 use the funds only for authorized management efforts, conservation
			 programs, and pilot projects under title II, including the following:
					(1)Fire suppression.
					(2)Pre-treatment and fuels management.
					(3)Invasive species control.
					(4)Habitat restoration.
					(5)Wild horses and burros fertility control, adoption, and other non-slaughter management.
					(6)Predator control.
					(f)Compliance requirementsAn authorized management effort, conservation program, or pilot project carried out using funds
			 received under this section must comply with any Federal requirement
			 applicable under—
					(1)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
					(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and
					(3)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
					307.Payment of costs of conveyance
				(a)Payment of costs requiredThe Secretary concerned shall require the purchaser of an eligible Federal lands parcel under this
			 title to cover the costs to be incurred, or to reimburse the Secretary
			 concerned for costs incurred, to carry out the conveyance, including
			 survey and appraisal costs, costs for environmental documentation, and any
			 other administrative costs related to the conveyance.
				(b)Refund of excessIf amounts are collected from the purchaser in advance, and the amount collected exceeds the costs
			 actually incurred to carry out the conveyance, the Secretary concerned
			 shall refund the excess amount to the purchaser.
				(c)Treatment of amounts receivedAmounts received as reimbursement under this section shall be credited to the fund or account that
			 was used to cover those costs in carrying out the conveyance. Amounts so
			 credited shall be merged with amounts in such fund or account, and shall
			 be available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
				308.Time for conveyanceIt is the intent of the Congress that the conveyance of an eligible Federal lands parcel under this
			 section, from selection of the parcel for conveyance through completion of
			 the sale, should take no more than 18 months.
			309.Categorical exclusionBecause the scope of a conveyance authorized by this title is limited and exceptional resources and
			 certain other Federal lands are excluded from conveyance by section
			 303(c), a conveyance of an eligible Federal lands parcel under this title
			 is categorically excluded from the requirement to prepare an environmental
			 assessment or an environmental impact statement under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
			310.Additional authorityThe conveyance authority provided by this title is in addition to the sale authority provided by
			 section 203 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1713) or any other provision of law.
			IVReviews of Status of Listed Species
			401.Periodic 5-year status reviews of listed species
				(a)Review requirementSection 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) is amended—
					(1)in subsection (c)—
						(A)by striking (1); and
						(B)by striking paragraph (2);
						(2)by adding at the end the following:
						
							(d)Periodic 5-Year status reviews of listed species
								(1)Review requirementThe Secretary shall—
									(A)at least once before the end of the 5-year period beginning on the date a species is added to a
			 list published under subsection (c), and of each 5-year period thereafter,
			 conduct a review to determine whether the status of the species has
			 changed and should be removed from a list under subsection (c); and
									(B)publish in the Federal Register notice of each such review.
									(2)Data to be usedIn each review of a species under this subsection, the Secretary shall use the best scientific and
			 economic data available.
								(3)Notice of determination that listing is warranted
									(A)Requirement to provide noticeIf the Secretary determines under paragraph (1)(B)(ii) that a species is warranted to be listed,
			 the Secretary shall promptly provide to each person described in
			 subparagraph (B), in writing and by not later than the end of the 60-day
			 period beginning on the date of the determination—
										(i)the findings of the review, including the method used for determining current population levels of
			 the species and the number of acres of habitat and critical habitat of the
			 species;
										(ii)a list of all identified threats to the species and a description of the regulatory mechanisms and
			 on-the-ground projects the Federal government is carrying out to address
			 such identified threats in the State in which the person is located; and
										(iii)a draft plan establishing clear goals for conservation of habitat of the species.
										(B)Persons to be notifiedThe persons referred to in subparagraph (A) are the following:
										(i)The Governor of each State in which habitat of the species is located.
										(ii)Each member of the legislative body of each country in which habitat of the species is located.
										(iii)The tribal chairperson of each Indian tribe having lands or waters that are habitat of the species.
										(iv)The chief executive of each city and town having lands or waters that are habitat of the species.
										(v)Each owner of lands or waters that are habitat of the species.
										(vi)Each holder of a permit authorizing use of Federal lands or waters that are habitat of the species.
										(C)Hearing requirementIf the Secretary fails to provide notice in accordance with subparagraph (B) to a person in a
			 State, the Secretary, in coordination with the Governor of the State,
			 shall hold a hearing in such State to inform the public of such
			 determination, by not later than 6 months after the end of such period.
									.
					VPrivate Property and Fifth Amendment Takings
			501.Designation of critical habitat deemed a taking for which compensation is required
				(a)Designation deemed takingAny designation of critical habitat under the Endangered Species Act of 1973 (16 U.S.C. 1351 et
			 seq.) that involves/imposes? restrictions on uses of land is deemed to be a regulatory taking of property for which fair-value
			 compensation is required to be paid under the fifth Article of amendment
			 to the Constitution to—
					(1)the owner of any private property affected by the designation;
					(2)any States having State lands affected by the designation;
					(3)to holder of any permit for any activity on Federal lands that is affected by the designation; and
					(4)the county in which are located any Federal lands that are affected by such designation.
					(b)Manner of paymentAny compensation required under this section for a designation of critical habitat shall be paid in
			 annual amounts until the designation is no longer effective.
				502.Relation to Payments in Lieu of Taxes (PILT) programThe operation of section 501 does not affect the current formula or payments under chapter 69 of
			 title 31, United States Code (commonly known as the Payments in Lieu of
			 Taxes (PILT) program).
			VIReporting Requirements
			601.Annual reportThe Secretary of Agriculture and the Secretary of the Interior shall submit to Congress an annual
			 report describing—
				(1)the species protection and conservation measures being conducted in each State under title II;
				(2)the acres of habitat fragmentation on Federal lands for threatened species or endangered species or
			 species proposed for listing under the Endangered Species Act of 1973 as
			 threatened species or endangered species due to wildfire, invasive
			 species, and wild horses and burros;
				(3)the list of species in each State for which such listing is warranted, and their analysis of costs
			 and benefits of such listing;
				(4)the costs of such measures, and the percentage of the costs covered by funds distributed under
			 section 306; and
				(5)the acreage sold and the revenues generated from the sale of lands in each State under title III.
				
